Citation Nr: 0215857	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  94-22 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from December 1952 to 
March 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) from an April 1993 decision of the Department 
of Veterans Affairs (VA) Waco Regional Office (RO) which 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for 
bilateral pes planus.   

In February 1999, the Board reopened the veteran's claim and 
remanded the matter for additional evidentiary development.  
A review of the record shows that the RO has complied with 
all remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998). 


FINDING OF FACT

Bilateral pes planus clearly and unmistakably preexisted 
service and the weight of the evidence shows that such 
disability was not aggravated therein.


CONCLUSION OF LAW

Pes planus was not incurred or aggravated in active service.  
38 U.S.C.A. 1111, 1131, 1153, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. 3.303, 3.304, 3.306 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in law during the pendency of this appeal with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that on receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
38 U.S.C. § 5103 (West Supp. 2001).  VCAA also requires VA to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A 
(West Supp. 2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran has 
been informed of the evidence of record and the nature of the 
evidence needed to substantiate his claim via rating 
decisions, letters from the RO, and Statements of the Case.  
The Board concludes the discussions in these documents 
adequately complied with VA's notification requirements.  As 
set forth below, the RO has completely developed the record; 
thus, the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical records and a record of his post-
service medical treatment.  He was also afforded a VA 
psychiatric examination and the examiner rendered a 
considered medical opinion regarding the pertinent issue in 
this matter.  Based on the facts of this case, therefore, the 
Board concludes that there is no reasonable possibility that 
any further assistance to the veteran would aid in 
substantiating his claim.  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

The veteran's service medical records show that at his 
December 1952 service entrance medical examination, second 
degree pes planus was noted.  On a report of medical history, 
the veteran denied a history of foot trouble.  

A March 1953 Report of Board of Medical Survey reveals that 
the veteran was admitted to the sick list after 99 days of 
service due to painful feet.  According to his own statement, 
the veteran had had painful feet "all of his life" and was 
unable to perform work requiring long periods of walking or 
standing.  During service, he reportedly began to notice 
"constant" pain in his feet when marching or engaging in 
any physical activity; his symptoms were not alleviated by 
medical treatment or shoe inserts.  The conclusion of the 
Medical Board was that his disability was not incurred or 
aggravated in service, and that he was unfit for continued 
service due to the foot disability.  The record contains a 
written statement, signed by the veteran, acknowledging that 
he had been advised of his right to file a claim with VA for 
disability compensation, that he had decided not to do so 
immediately, but understood that he would not be prejudiced 
from doing so in the future.

In January 1963, the veteran submitted a claim of service 
connection for, inter alia, a foot disability.  In support of 
his claims, the RO obtained VA clinical records showing that 
he was hospitalized in September 1958 for treatment of an 
ulcer.  At that time, examination of his extremities and 
musculoskeletal system was unremarkable.  He was again 
hospitalized in June 1960 for a left shoulder disability; the 
record of that hospitalization showed no complaint or 
abnormality of the feet.

A December 1962 report of physical examination reveals, in 
pertinent part, that the veteran had a history of painful 
lower extremities.  The diagnosis was pes planus, third 
degree symptoms with eversion.

An October 1974 VA orthopedic examination report shows a 
report of a long history of bilateral pes planus and foot 
problems when walking.  The veteran indicated that he had not 
worked for almost two years due to a lung disability and 
stated that his feet had not given him many problem since 
then as he had not had to do a lot of walking.  X-ray 
examination showed a moderate loss of longitudinal arches and 
subarticular sclerosis of the talonavicular joints.  The 
diagnosis on examination was pes planus, relatively 
asymptomatic in the past two years. 

In March 1981, the veteran was hospitalized for treatment of 
an esophageal stricture.  The hospitalization report is 
negative for complaints or findings of pes planus or painful 
feet.  

Social Security Administration (SSA) records, dated in May 
1974 and May 1982, reveal that the veteran was disabled for 
SSA disability benefit purposes since 1974 due to various 
health impairments.  However, the SSA records do not indicate 
any report or findings referable to any symptomatology 
involving his feet.

Medical records from the Suburban Internal Medicine Group, 
dated in June 1982, reveal, in pertinent part, that the 
veteran had a history of arthritis in the joints of his feet 
and experienced pain associated therewith.  On examination, 
the affected joints were swollen, but there was no evidence 
of tenderness or redness.

VA outpatient treatment records from March 1981 to July 1993 
reveal, in pertinent part, intermittent treatment associated 
with pain, swelling, and inflammation of the veteran's left 
foot.  On numerous occasions during treatment, calcaneal 
bursitis of the left foot was diagnosed.  The records show 
that he indicated that his left heel pain had been present 
since 1985, and contain no reports of in-service foot pain.  

Medical records from the Parkland Memorial Hospital from 
September 1991 to October 1993 reveal intermittent treatment 
associated with the veteran's reports of left ankle pain.

Friends, relatives, and a former employer of the veteran 
submitted statements to the effect that he never experienced 
any symptomatology or problems with his feet prior to active 
service.  Before service, he reportedly worked long hours 
standing and walking on his feet and never missed any time 
off work because of his feet.

At a February 1994 RO hearing, the veteran testified that he 
had worked on his feet since early childhood, but he had 
never had any problems with his feet, nor had he received 
medical treatment for any foot symptomatology, prior to 
service.  He indicated that, when he joined the service, he 
intended to make a career out of it, but during the initial 
weeks of training, he developed recurrent pain and discomfort 
in his left foot and ankle.  He indicated that he received 
medical treatment due to a foot disability in service, and he 
was released from service after he signed "papers" whereby 
he agreed not to pursue any claims against the service in 
relation to his foot disabilities.  Because he signed the 
"papers," he believed he was not able to file a claim of 
service connection for foot disability for many years after 
service separation, despite ongoing, increasing foot 
symptomatology.  His spouse testified that she knew him prior 
to his active service, and that he did not exhibit any foot 
symptoms prior to service.  Reportedly, his foot problems 
were evident immediately after his separation from service.  
She indicated that they were engaged before he enlisted in 
the Navy and were married shortly after his service 
separation.

At a May 1996 Board hearing, the veteran testified that he 
did not have any problems with his feet prior to active 
service.  He stated that, shortly after joining the Navy, he 
developed foot pain and swelling as a result of extensive 
marching, and he spent his last 6 weeks in service in a 
hospital due to his feet.  He stated that he had continued to 
experience foot symptomatology, including pain, swelling, and 
discomfort, since service separation, gradually increasing in 
severity over the years.  He indicated that due to 
information he received at the time of service separation, he 
believed that he was not able to file a claim of service 
connection for foot disabilities; he stated that only 
recently did he learn that he was in fact able to file such a 
claim.  The veteran's spouse testified that they were engaged 
prior his service entrance and were married shortly after his 
service separation.  She indicated that he danced very 
frequently and worked long hours on his feet before service 
and never experienced any foot problems.  Shortly after his 
service separation, however, she indicated that it was clear 
that he experienced pain and swelling of his feet, and was 
unable to engage in activities as he did prior to service.

On VA orthopedic examination in November 1996, the veteran 
described experiencing pain, swelling, and instability 
involving his left foot and ankle, and stated that he used a 
cane for ambulation.  He indicated that his left foot 
symptomatology existed since the time he was in service, 
gradually increasing in severity.  He explained that he had 
filed his claim of service connection for a foot disability 
so many years after service separation as he learned only 
recently that he was able to file such a claim.  On 
examination, moderately severe bilateral pes planus was 
noted, but there was no evidence of swelling or effusion.  X-
ray examination of the feet revealed mild degenerative joint 
disease of the right first metaphalangeal joint, but was 
otherwise normal.  After reviewing the claims folder and 
examining the veteran, the diagnosis was 
congenital/developmental/hereditary pes planus, bilateral.  
The examiner opined that "the military service may have 
exacerbated [the veteran's] symptoms," but that he could 
find no "clinical or objective evidence that [the veteran] 
aggravated the pes planus ... producing any objective clinical 
abnormalities."

In a March 1999 addendum, the VA physician indicated that the 
veteran's pes planus was congenital in etiology and that it 
was not caused by his active service.  He indicated that 
based on a review of the veteran's medical records, as well 
as his examination of the veteran, he had concluded that it 
was unlikely that the veteran's congenital pes planus 
underwent any permanent aggravation or increase in disability 
during active service.  

In a September 2001 letter, a private orthopedic surgeon 
indicated that the veteran "has had chronic left foot pain 
since an injury to his left foot in the military in 1952."  
He indicated that X-rays revealed evidence of degenerative 
changes about the navicular and that it was his opinion that 
"his current symptoms are a result of the injury in 1952 to 
the left foot while in the military."  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (2002).

Under 38 U.S.C.A. § 1153, a preexisting injury or disease 
will be considered to have been aggravated by service where 
there is an increase in disability during such service, 
unless there is a finding that the increase in disability is 
due to the natural progress of the disease.  The regulation 
further provides that aggravation may not be conceded where 
the disability underwent no increase in severity in service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See also 38 C.F.R. § 3.306(b) (2002).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West Supp. 2002); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an approximate balance of positive and negative 
evidence in order to prevail).

III.  Analysis

The veteran contends that his bilateral pes planus was 
aggravated by his active service.  After careful 
consideration of the veteran's contentions, as well as the 
evidence compiled by and on his behalf, the Board must find 
that the preponderance of the evidence is against the claim 
of service connection for bilateral pes planus.

As set forth above, the law presumes a veteran to be in sound 
condition when enrolled for service except as to defects, 
infirmities, or disorders noted at the time of enrollment. 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A disorder may be 
shown to have preexisted service if it is noted at entrance 
into service or where clear and unmistakable evidence rebuts 
the legal presumption of sound condition at entrance for 
disorders not noted at entrance.

In this case, the veteran's service enlistment medical 
examination report contains a diagnosis of second degree pes 
planus.  Thus, a presumption of sound condition at service 
entrance does not attach in this case.  See Crowe v. Brown, 7 
Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304 (2001).  In any 
event, the record contains clear and unmistakable evidence 
that the veteran's bilateral pes planus existed prior to 
service.  Specifically, evidence contained in the service 
medical records shows that the veteran reported that his pes 
planus had been symptomatic his whole life.  In that regard, 
the Board has considered the veteran's recent contentions, 
and those of several individuals who submitted lay 
statements, to the effect that he never had foot problems 
prior to service.  However, the Board finds that the 
contemporaneous records are entitled to far more probative 
weight than the recollections of the veteran and his 
associates of events which occurred many years previously.

In addition, the Board notes that the veteran was treated for 
foot pain shortly following his entrance into service.  The 
manifestation of pes planus symptoms so soon after his entry 
into service lends credence to the fact of the pre-service 
existence thereof.  See 38 C.F.R. 3.303(c) (2002).  In 
addition, according to the medical board report, medical 
officers concluded that the veteran's pes planus had existed 
prior to his military service.  Finally, in a March 1999 VA 
medical examination report, a VA physician described the 
veteran's pes planus as congenital, indicating that it had 
preexisted his military service.  Harris v. West, 203 F. 3d 
1347 (2000) (a medical professional's after-the-fact opinion 
regarding the probable onset of the disease or condition can 
rebut the presumption of soundness).

The Board considers the evidence set forth above to be 
persuasive and strong, sufficient to meet the standards of 
clear and unmistakable evidence of the existence of a pre-
service disorder.  38 C.F.R. § 3.304.  Thus, the Board must 
conclude that the veteran's bilateral pes planus preexisted 
his period of active service, and that, therefore, the 
presumption of a sound condition is rebutted in this case.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Next, the question becomes whether the preexisting disorder 
was aggravated in service.  As noted, once an injury or 
disease is shown to have pre-existed service, it will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  However, where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record, aggravation may 
not be conceded.  Id.

In this case, the record shows that the veteran clearly 
exhibited foot symptoms due to pes planus in service.  
However, the fact that he exhibited symptoms in service, in 
and of itself, is not sufficient to show that that the 
underlying condition, as contrasted to the symptoms, 
worsened.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Hunt, 1 
Vet. App. at 296; Falzone v. Brown, 8 Vet. App. 398, 402 
(1995) (the presumption of aggravation created by 38 C.F.R. § 
3.306 applies only if there is an increase in severity during 
service).

On the basis of all the evidence of record pertaining to the 
manifestations of the veteran's pes planus prior to, during, 
and subsequent to service, the Board concludes that the 
evidence of record does not show that the underlying disorder 
increased in severity during active service.  38 U.S.C.A. 
1153, (West 1991); 38 C.F.R. 3.306 (2002).  Under these 
circumstances, the presumption of aggravation is not for 
application.  See Beverly v. Brown, 9 Vet. App. 402, 405 
(1996).

First, the Board notes that the record is entirely devoid of 
any clinical records showing that the veteran received 
professional medical treatment for his pes planus for many 
years after service separation.  In fact, when he was 
examined in 1958 and 1960, no complaints or findings of pes 
planus were noted.  The Board also observes that when he was 
examined by VA in October 1974, he indicated that he had a 
history of pes planus, but that his feet had not been 
symptomatic for the past two years since he had stopped 
working and engaging in strenuous activity.  

This lack of evidence, together with the veteran's reports at 
the October 1974 VA medical examination to the effect that 
his foot symptoms subsided after he stopped working, tends to 
support the conclusion that his in-service pes planus 
symptoms represented a temporary flare-up, rather than a 
permanent increase in the severity of the underlying 
condition.  In other words, the credible evidence of record 
shows that in-service, he was unable to complete his military 
training due to foot pain from pes planus.  Post-service, he 
reportedly continued to experience occasional foot pain due 
to pes planus, which subsided when he avoided strenuous 
activity.  Finally, the Board notes that in a March 1999 
medical opinion, a VA examiner concluded, after a review of 
the medical records and an examination of the veteran, that 
it was unlikely that the veteran's congenital pes planus 
underwent any permanent increase in severity during service.  
The in-service medical board officers reached the same 
conclusion, finding no aggravation of the pre-service pes 
planus.  

In summary, the in-service reports by the veteran of his pre-
service symptoms, as well as the lack of post-service medical 
evidence showing treatment for pes planus, and the March 1999 
VA medical opinion, indicate that there was no in-service 
permanent aggravation of his pes planus.  See Jordan v. 
Principi, No. 00-206 (U.S. Vet. App. Sept. 26, 2002) (unless 
the evidence shows a non-temporary increase in severity of 
the disability during service, the presumption of aggravation 
does not apply and no such specific finding that the increase 
in severity was due to the natural progress of the disease 
need be made).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for pes planus.  In reaching this decision, the 
Board has considered the veteran's statements that he 
currently has a pes planus disability which is due to his 
period of service.  While he is competent to provide 
testimony as to his foot symptoms, or other matters within 
his personal observation, since he is not a medical 
professional, he is not competent to state that the 
underlying pathology of his bilateral pes planus was 
aggravated during the course of his brief period of active 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, the Board assigns no probative value to the veteran's 
assertions in this regard.

The Board has also considered the September 2001 private 
medical opinion to the effect that the veteran has left foot 
pain as a result of a 1952 in-service injury.  However, the 
Board assigns little probative value to this opinion.  First, 
the record contains no indication of any in-service left foot 
injury.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a 
medical opinion based on an inaccurate factual premise is not 
probative).  Moreover, the opinion is conclusory and there is 
no indication that the veteran's medical records were 
reviewed prior to issuing the opinion.  The actual medical 
records contained in the claims folder, showing the original 
nature of the veteran's in-service complaints, are clearly 
critical to rendering an informed medical opinion in this 
case.  Cf. Robinette v. Brown, 8 Vet. App. 69 (1995) 
(discussing the probative value of an account filtered 
through a layman's sensibilities).  Thus, the Board assigns 
this medical opinion little probative weight, especially when 
compared to the considered medical opinion provided in March 
1999 by the VA physician, which was specifically based on a 
review of the pertinent evidence of record.  

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for pes planus is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

